                                                                                                                        1    Abran E. Vigil
                                                                                                                             Nevada Bar No. 7548
                                                                                                                        2    BALLARD SPAHR LLP
                                                                                                                             1980 Festival Plaza Drive, Suite 900
                                                                                                                        3    Las Vegas, Nevada 89135
                                                                                                                             Telephone: (702) 471-7000
                                                                                                                        4    Facsimile: (702) 471-7070
                                                                                                                             vigila@ballardspahr.com
                                                                                                                        5
                                                                                                                             Matthew D. Lamb
                                                                                                                        6    Nevada Bar No. 12991
                                                                                                                             BALLARD SPAHR LLP
                                                                                                                        7    1909 K Street NW, 12th Floor
                                                                                                                             Washington, D.C. 20006
                                                                                                                        8    Telephone: (202) 661-2200
                                                                                                                             Facsimile: (202) 661-2299
                                                                                                                        9    lambm@ballardspahr.com
                                                                                                                        10   Attorneys for Capital One, National
                                                                                                                             Association
                                                                                                                        11

                                                                                                                        12                          UNITED STATES DISTRICT COURT
                    1980 FESTIVAL PLAZA DRIVE SUITE 900




                                                                                                                        13
                                                          LAS VEGAS, NEVADA 89135




                                                                                                                                                            DISTRICT OF NEVADA
                                                                                    (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                        14   CAPITAL ONE, NATIONAL
                                                                                                                             ASSOCIATION,                            Case No. 2:17-cv-00604-RFB-VCF
                                                                                                                        15
                                                                                                                                    Plaintiff,                       Case No. 2:17-cv-00916-RFB-VCF
                                                                                                                        16
                                                                                                                             vs.                                     JOINT MOTION TO CONTINUE
                                                                                                                        17                                           SETTLEMENT CONFERENCE
                                                                                                                             SFR INVESTMENTS POOL 1, LLC and
                                                                                                                        18   ANTHEM COUNTRY CLUB                     (FIRST REQUEST)
                                                                                                                             COMMUNITY ASSOCIATION,
                                                                                                                        19
                                                                                                                                    Defendants.
                                                                                                                        20
                                                                                                                        21   SFR INVESTMENTS POOL 1, LLC,
                                                                                                                        22          Counter-Claimant,
                                                                                                                        23   vs.
                                                                                                                        24   CAPITAL ONE, NATIONAL
                                                                                                                             ASSOCIATION; LEON BENZER; and
                                                                                                                        25   UNITED STATES OF AMERICA;
                                                                                                                        26          Counter-Defendants.
                                                                                                                        27

                                                                                                                        28


                                                                                                                             DMWEST #18221908 v2
                                                                                                                        1    UNITED STATES OF AMERICA,
                                                                                                                        2           Plaintiff,
                                                                                                                        3    vs.
                                                                                                                        4    LEON BENZER; SFR INVESTMENTS
                                                                                                                             POOL 1, LLC; and CAPITAL ONE, N.A.,
                                                                                                                        5
                                                                                                                                    Defendants.
                                                                                                                        6

                                                                                                                        7    CAPITAL ONE, NATIONAL
                                                                                                                             ASSOCIATION,
                                                                                                                        8
                                                                                                                                    Counter-Claimant/Cross-Claimant,
                                                                                                                        9
                                                                                                                             vs.
                                                                                                                        10
                                                                                                                             UNITED STATES OF AMERICA; LEON
                                                                                                                        11   BENZER; SFR INVESTMENTS POOL 1,
                                                                                                                             LLC; and ANTHEM COUNTRY CLUB
                                                                                                                        12   COMMUNITY ASSOCIATION;
                    1980 FESTIVAL PLAZA DRIVE SUITE 900




                                                                                                                        13
                                                          LAS VEGAS, NEVADA 89135
                                                                                    (702) 471-7000 FAX (702) 471-7070




                                                                                                                                    Counter-Defendants/Cross-
BALLARD SPAHR LLP




                                                                                                                                    Defendants.
                                                                                                                        14

                                                                                                                        15          Capital One, National Association (“Capital One”); SFR Investments Pool 1,

                                                                                                                        16   LLC (“SFR”); Anthem Country Club Community Association (“Anthem”); and the

                                                                                                                        17   United States (collectively, the “Parties”) jointly move to continue the settlement

                                                                                                                        18   conference currently scheduled for November 14, 2018 at 10:00 a.m. In support of

                                                                                                                        19   this motion, the Parties state as follows:

                                                                                                                        20          1.      These consolidated cases concern an HOA foreclosure sale. Anthem was

                                                                                                                        21   the foreclosing association at the sale and represents that SFR was the highest

                                                                                                                        22   bidder.

                                                                                                                        23          2.      The United States holds federal tax liens against the subject property.

                                                                                                                        24          3.      Capital One alleges that it is the record beneficiary of two deeds of trust

                                                                                                                        25   against the property that secure two loans.

                                                                                                                        26          4.      The issues raised by the consolidated cases include, among other things,

                                                                                                                        27   (1) the effect of the HOA sale on Capital One’s deeds of trust; and (2) the relative

                                                                                                                        28   priority of the deeds of trust and the federal tax liens.

                                                                                                                                                                          2
                                                                                                                             DMWEST #18221908 v2
                                                                                                                        1           5.      Capital One recently sold one of the two loans at issue to another entity.
                                                                                                                        2           6.      Therefore, Capital One and its counsel no longer have authority to
                                                                                                                        3    negotiate a settlement with respect to the loan. Any settlement would require the
                                                                                                                        4    participation of the new owner.
                                                                                                                        5           7.      To allow the new owner to familiarize itself with the case and to
                                                                                                                        6    participate meaningfully in settlement discussions, the Parties jointly move to
                                                                                                                        7    reschedule the settlement conference to a date during the week of January 7, 2019.
                                                                                                                        8           8.      The Parties also move the Court for a corresponding extension of the
                                                                                                                        9    deadline for serving confidential settlement statements.
                                                                                                                        10          9.      If the Parties determine prior to the week of January 7, 2019 that a
                                                                                                                        11   settlement conference will no longer be helpful, they will so inform the Court.
                                                                                                                        12          Dated: November 2, 2018.
                    1980 FESTIVAL PLAZA DRIVE SUITE 900




                                                                                                                        13
                                                          LAS VEGAS, NEVADA 89135
                                                                                    (702) 471-7000 FAX (702) 471-7070




                                                                                                                             BALLARD SPAHR LLP                             KIM GILBERT EBRON
BALLARD SPAHR LLP




                                                                                                                        14   By: /s/ Matthew D. Lamb                       By: /s/ Diana S. Ebron
                                                                                                                                 Abran E. Vigil                                Diana S. Ebron
                                                                                                                        15       Nevada Bar No. 7548                           Nevada Bar No. 10580
                                                                                                                                 1980 Festival Plaza Drive, Suite 900          Jacqueline Gilbert
                                                                                                                        16       Las Vegas, Nevada 89135                       Nevada Bar No. 10593
                                                                                                                                                                               Karen L. Hanks
                                                                                                                        17       Matthew D. Lamb                               Nevada Bar No. 9578
                                                                                                                                 Nevada Bar No. 12991                          7625 Dean Martin Drive, Ste. 110
                                                                                                                        18       1909 K Street NW, 12th Floor                  Las Vegas, Nevada 89139
                                                                                                                                 Washington, D.C. 20006
                                                                                                                        19                                                 ATTORNEYS FOR SFR INVESTMENTS POOL
                                                                                                                             ATTORNEYS FOR CAPITAL ONE, NATIONAL           1, LLC
                                                                                                                        20   ASSOCIATION
                                                                                                                        21
                                                                                                                             LIPSON, NEILSON, COLE, SELTZER &              DAVID A. HUBBERT
                                                                                                                        22   GARIN, P.C.                                   Deputy Assistant Attorney General
                                                                                                                        23   By: /s/ Julie A. Funai                            /s/ E. Carmen Ramirez
                                                                                                                                 J. William Ebert                              E. Carmen Ramirez
                                                                                                                        24       Nevada Bar No. 2697                           Virginia Cronan Lowe
                                                                                                                                 Julie A. Funai                                Trial Attorneys, Tax Division
                                                                                                                        25       Nevada Bar No. 8725                           U.S. Department of Justice
                                                                                                                                 9900 Covington Cross Drive, Ste. 120          P.O. Box 683
                                                                                                                        26       Las Vegas, Nevada 89144 11-2-2018             Washington, DC 20044
                                                                                                                        27   ATTORNEYS FOR ANTHEM COUNTRY CLUB      ATTORNEYS FOR UNITED STATES
                                                                                                                             COMMUNITY ASSOCIATION       iT IS HEREBY   ORDERED that the settlement conference
                                                                                                                        28                               scheduled for 11-14-2018 is VACATED and RESCHEDULED to
                                                                                                                                                         10:00 AM, January 7, 2019. The confidential statement is due
                                                                                                                                                                 3                      December 31, 2018 at noon.
                                                                                                                             DMWEST #18221908 v2
                                                                                                                        1                                CERTIFICATE OF SERVICE
                                                                                                                        2           I certify that on November 2, 2018, I electronically filed the foregoing Joint
                                                                                                                        3    Motion to Continue Settlement Conference.          The following parties will be served
                                                                                                                        4    electronically:
                                                                                                                        5           Diana Cline Ebron
                                                                                                                                    Jacqueline A. Gilbert
                                                                                                                        6           Karen L. Hanks
                                                                                                                                    KIM GILBERT EBRON
                                                                                                                        7           7625 Dean Martin Drive, Suite 110
                                                                                                                                    Las Vegas, NV 89139
                                                                                                                        8
                                                                                                                                    Counsel for SFR Investments Pool
                                                                                                                        9           1, LLC
                                                                                                                        10          J. William Ebert
                                                                                                                                    Julie A. Funai
                                                                                                                        11          LIPSON, NEILSON, COLE, SELTZER & GARIN, P.C.
                                                                                                                                    9900 Covington Cross Drive, Suite 120
                                                                                                                        12          Las Vegas, NV 89144
                    1980 FESTIVAL PLAZA DRIVE SUITE 900




                                                                                                                        13
                                                          LAS VEGAS, NEVADA 89135
                                                                                    (702) 471-7000 FAX (702) 471-7070




                                                                                                                                    Counsel for Anthem Country Club
BALLARD SPAHR LLP




                                                                                                                                    Community Association
                                                                                                                        14
                                                                                                                                    E. Carmen Ramirez
                                                                                                                        15          Virginia Cronan Lowe
                                                                                                                                    Trial Attorney, Tax Division
                                                                                                                        16          U.S. Department of Justice
                                                                                                                                    P.O. Box 683, Ben Franklin Station
                                                                                                                        17          Washington, D.C. 20044
                                                                                                                        18          Counsel for United States of
                                                                                                                                    America
                                                                                                                        19

                                                                                                                        20          I further certify that on November 2, 2018, I served a copy of the foregoing
                                                                                                                        21   document to the following parties via U.S. Mail:
                                                                                                                        22          Leon Benzer (47521-048)
                                                                                                                                    FCI Big Spring
                                                                                                                        23          1900 Simler Ave
                                                                                                                                    Big Spring, TX 79720
                                                                                                                        24
                                                                                                                                    Pro Se
                                                                                                                        25
                                                                                                                                                                          /s/  C. Bowman
                                                                                                                        26                                                An employee of Ballard Spahr LLP
                                                                                                                        27

                                                                                                                        28


                                                                                                                             DMWEST #18221908 v2
